ALDISERT, Circuit Judge,
dissenting.
This appeal presents the question whether the entire membership of the United Steelworkers of America should pay private attorney's fees1 for representation of a candidate in an election dispute over the position of District Director for the USWA district in Illinois and Indiana. Appellant Edward Sadlowski lost the election and, after exhausting his union remedies, filed a complaint with the Secretary of Labor seeking to persuade the Secretary to institute court proceedings to upset the election. After investigating Sadlowski’s claims, the Secretary brought an action challenging the election. Sadlowski was permitted to intervene, a settlement was reached, and a new election was held in which Sadlowski won the District Director position, which pays an annual salary of $35,000. The majority holds that the international union treasury should pay Sadlowski’s counsel fees incurred in connection with the election dispute. I disagree and would affirm the judgment of the district court.
The majority recognizes that Alyeska Pipeline Co. v. Wilderness Society, 421 U.S. 240, 95 S.Ct. 1612, 44 L.Ed.2d 141 (1975), which reaffirmed the American Rule respecting the award of attorney’s fees, controls this case. But through some very ambitious judicial lawmaking they discover implied authorization in Title IV of the Labor-Management Reporting and Disclosure Act of 1959, 29 U.S.C. §§ 481-483, to depart from that rule. Although Title IV does not provide for private attorney's fees and, indeed, may not be enforced by private action, the Supreme Court has allowed private parties to intervene on a limited basis when an action is brought by the Secretary. Trbovich v. United Mine Workers of America, 404 U.S. 528, 92 S.Ct. 630, 30 L.Ed.2d 686 (1972). From this limited, judicial exception to the wholly governmental enforcement scheme of Title IV, the majority concludes that Congress really intended, despite its silence on the point, to allow attorney’s fees awards to intervenors in the government proceedings. Having cleared such a high jurisprudential hurdle, the majority has little difficulty negotiating the lesser legal and factual obstacles in its course. It goes further to conclude that Sadlowski’s victory in the rerun of the local district election conferred a common benefit on the international union’s entire membership throughout the United States and Canada, and that this benefit justifies imposition of attorney’s fees under the common benefit exception to the general rule of Alyeska. See Trustees v. Greenough, 105 U.S. 527, 26 L.Ed. 1157 (1882). I disagree with both points of the majority’s logic.
I.
Title IV of the LMRDA was not enacted in a vacuum; it is one of five titles in a unitary legislative schema. Titles I, II, III, and V rely on private enforcement by individual union members and allow the award of attorney’s fees, either expressly or by logical implication from the provision for equitable relief. See Alyeska, supra; Hall v. Cole, 412 U.S. 1, 93 S.Ct. 1943, 36 L.Ed.2d 702 (1973). Thus, Congress provided that Title I, the bill of rights of union members, could be enforced by civil suits brought by individual union members “for such relief (including injunctions) as may be appropriate.” 29 U.S.C. § 412. In Title II, relating to reporting, Congress also relied on union members for enforcement and specifically *612provided: “The court in such action may, in its discretion, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and costs of the action.” 29 U.S.C. § 431(c). In Title III, which concerns union trusteeships, Congress again relied on the individual union members, conferring upon them a civil cause of action “for such relief (including injunctions) as may be appropriate.” 29 U.S.C. § 464(a). And in Title V, which sets forth fiduciary responsibilities of union officers, Congress not only gave union members a right to sue for damages, accounting or other appropriate relief, but it specified that the trial judge “may allot a reasonable part of the recovery in any action under this subsection to pay the fees of counsel prosecuting the suit at the instance of the member of the labor organization.” 29 U.S.C. § 501(b).
The enforcement provisions of Title IV contrast sharply with those of the other Titles. Title IV does not contemplate private enforcement. Indeed, the right to file suit to enforce Title IV is limited to the Secretary, 29 U.S.C. § 482(b), and this remedy is declared to be exclusive. 29 U.S.C. § 483. There is no express or implied provision for attorney’s fees for private enforcement of Title IV because no private enforcement is contemplated or allowed. Trbovich v. United Mine Workers of America, supra, 404 U.S. at 532, 92 S.Ct. at 633, tersely stated the reasons for the special and limited enforcement provisions of Title IV:
A review of the legislative history shows that Congress made suit by (the Secretary the exclusive post-election remedy for two principal reasons: (1) to protect unions from frivolous litigation and unnecessary judicial interference with their elections, and (2) to centralize in a single proceeding such litigation as might be warranted with respect to a single election. Title IV as enacted serves these purposes by referring all complaints to the Secretary so that he can screen out frivolous ones, and by consolidating all meritorious complaints in a. single proceeding, the Secretary’s suit in federal district court. The alternative proposals were rejected simply because they failed to accomplish these objectives.
As the Supreme Court noted in Trbovich, Congress rejected a provision which would have allowed individual union members to bring actions to enforce Title IV. 404 U.S. at 532-36, 92 S.Ct. 630. In Title IV litigation “the Secretary of Labor in effect becomes the union member’s lawyer.” Ibid. at 539, 92 S.Ct. at 636 (quoting Senator Kennedy). I do not read the statute or its legislative history as contrary to the limited right of private intervention which Trbovich established. But where Congress definitely rejected private litigation as a means of enforcing Title IV, it is difficult for me to grasp how Congress, at the same time, could have intended that courts award attorney’s fees to private counsel in connection with Title IV litigation.
Holmes said that “judges do and must legislate, but they can do so only interstitially; they are confined from molar to molecular motions.” Southern Pacific Co. v. Jensen, 244 U.S. 205, 221, 37 S.Ct. 524, 531, 61 L.Ed. 1086 (1917). In this ease, I find the majority’s motion to be molar. They leap from careful statutory language that excludes private enforcement, to the circumscribed right of intervention which Trbovich allows “so long as that intervention is limited to the claims of illegality presented by the Secretary’s complaint.” 404 U.S. at 537, 92 S.Ct. at 636. Without getting a purchase on the narrow rationale of Trbovich, they then vault into the-jurisprudential stratosphere to conclude that Congress intended that private attorney’s fees would be awarded in connection with litigation that Congress ordered to be carried out exclusively by the Secretary of Labor.
I have set forth my views on the legitimacy and necessity for judicial lawmaking elsewhere.2 And I am quick to recognize *613that the precise boundaries of judicial lawmaking are often difficult to ascertain. But “[wjhen a cause of action has been created by statute which expressly provides the remedies for vindication of the cause, other remedies should not readily be implied.” Fleischmann Corp. v. Maier Brewing, 386 U.S. 714, 720, 87 S.Ct. 1404, 1408, 18 L.Ed.2d 475 (1967). A fortiori, an authorization of attorney’s fees for activity outside the remedial schema of the statute should not readily be implied. This is particularly true in view of Alyeska’s recent, vigorous reaffirmation of the vitality of the American Rule:
In the United States, the prevailing litigant is ordinarily not entitled to collect a reasonable attorneys’ fee from the loser. We are asked to fashion a far-reaching exception to this “American rule”; but having considered its origin and development, we are convinced that it would be inappropriate for the Judiciary, without legislative guidance, to reallocate the burdens of litigation in the manner and to the extent urged by respondents and approved by the Court of Appeals.
421 U.S. at 247, 95 S.Ct. at 1616.
The majority has done what the Supreme Court refused to do in Alyeska: they have fashioned a far-reaching exception to the American Rule. Whatever precepts of statutory construction I apply — the Mischief Rule, the Golden Rule, the Literal Rule, the Plain Meaning Rule, or interpretations based on the legislative history — I cannot interpret Title IV as allowing such a result. The majority’s reading, in my view, is reminiscent of dicto simpliciter, the fallacy of accident. It has not misapplied the general rule to an exceptional case, but has misapplied a limited exception to that which fits the general rule. The exception begins to take on the potency of the general rule. I am as unwilling to engage in such an inversion of the law as I am disinclined to join in the majority’s adventure into the legislative cosmos.
II.
My resolution of the threshold statutory issue is sufficient to affirm the district court. In addition, however, I do not agree with the majority’s second theory — that the consensual agreement to a new election for District Director in Illinois and Indiana conferred a common benefit upon the entire membership of the United Steelworkers of America.
No court made findings as to the conduct of the first election.3 Indeed, no court ordered a new election in Sadlowski’s district. Not only were the allegations regarding the first election unlitigated, but the settlement agreement approved by the district court prior to the second election contained a disclaimer of any concession by the parties as to the truth of the allegations. Nevertheless, the majority makes three interesting statements, each of which takes sustenance from the unlitigated allegations, and upon which the majority postulate their common benefit theory:
(1) In our view, the entire thrust and effect of Sadlowski's prosecution of these Title IV violations was vindication of democratic process in USWA elections, and his actions redounded to the common benefit of the whole Union.
(2) [W]e note the particularly egregious abuses of the electoral process in this case. Sadlowski was not merely opposed by a member of the USWA “official family,” Union officers and agents actively campaigned against him.
*614(3) Union leadership having exerted such effort to oppose the candidacy of a single insurgent, it would be naive to assume that similar election “irregularities” have not or would not spread to other districts and locals where a member of the “official family” ran opposed. Had such tactics been successful in District 31, there appears to be little doubt that they would have been employed again, and again. The determination and vigor of this union member served to insure to all union members the rights which Congress intended to be theirs, and in this instance union democracy would have been a hollow promise without Sadlowski’s involvement.
Majority Opinion at 605.
Although such rhetoric is usually associated with partisan politics, these are not excerpts from political campaign literature. Thesé^ire statements from an opinion of this court. But they do not derive from the findings of any trial court. They are conclusions drawn by the majority on the basis of certain averments set forth in an application for attorneys’ fees. The defendants were not required to challenge or contest the factual averments, because they were successful in a legal defense that, even if the alleged facts were true, no attorneys’ fees were awardable as a matter of law. The federal practice that permits a challenge to the legal sufficiency of a claim tracks the common law demurrer, and admits, for the purpose of argument only, properly averred historical or narrative facts. That such facts are assumed for the purpose of testing a legal issue does not permit a court to draw from them, as did the majority, additional non-factual conclusions, e. g., “vindication of democratic process in USWA elections”, “the particularly egregious abuses of the electoral process in this case”, and “union democracy would have been a hollow promise without Sadlowski’s involvement”. As a member of this court, I am constrained to specifically disassociate myself from this extravagant language and from any resulting inferences which tend to impugn the integrity of the International President and members of the Executive Board of the Steelworkers’ Union.
The particulars from which the majority’s universals are drawn seem centered around two factual complexes: (1) tellers of Local 1066 had been guilty of vote fraud, see Majority Opinion at 601-603; and (2) Sadlowski’s opponent, Samuel Evett, was supported by the international union’s “official family”, see Majority Opinion at 590. I find the sweeping conclusions drawn from these instances to be striking examples of the fallacy of composition and the fallacy of post hoc ergo propter hoc. To conclude that, because local tellers ran a fraudulent election the International union was responsible, is the fallacious error of reasoning that what is true of a part is necessarily true of the whole. To conclude that because international officers supported Sadlowski’s opponent in a fraudulent election, the international was therefore responsible for the fraud, is the classic post hoc fallacy. The mere chronological sequence of events does not establish a causal connection.
Nevertheless, from this fragile foundation the majority hops to another facet of the same argument, contending that benefits accruing from a consensual agreement to conduct a second election could be traced with accuracy to a- class of beneficiaries constituting the entire membership of the international union. Apparently referencing the prescriptions of Alyeska, the majority states that “[t]he overriding considerations in evaluation of ‘common benefit’ claims are: whether the benefits may be traced with some accuracy; whether the class of beneficiaries is readily identifiable; and whether there is a reasonable basis for confidence that the costs may be shifted with some precision to those benefiting.” Majority Opinion at 604. I prefer the Alyeska Court’s exact formulation: “In this Court’s common-fund and common-benefit decisions, the classes of beneficiaries were small in number and easily identifiable. The benefits could be traced with some accuracy, and there was reason for confidence that the costs could indeed be shifted *615with some exactitude to those benefiting.” 421 U.S. at 265 n. 39, 95 S.Ct. at 1625. Guided by this precise language, rather than the majority’s paraphrase, I conclude:
(1) The 1,300,000 members of the United Steelworkers are not “smáíl in number and easily identifiable.”
(2) The benefits “can[not] be traced with some accuracy,” other than to Sadlowski, who attained the position of District Director as a result of his efforts, and to the 300,000 members of District 31, the only USWA members directly involved in the election.
(3) Detailed studies invoking political science, labor relations, and economics would be necessary to detect the benefit to the average USWA member as a result of the rerun election in the Illinois-Indiana District. And, in any event, to shift the costs “with some exactitude” would require that Sadlowski and the members of his district pay a significantly greater portion of the fee than the average union member who, if he benefits at all, benefits less than the members of the specific district involved.
In reviewing the accomplishments of appellant’s able counsel, I have nothing but the highest praise for the excellence of their services. I quarrel only as to who should pay for those services. I believe that Title IV precludes an award of attorney’s fees in this case, and even if it does not, I believe that this is not an appropriate case for an equitable award under the common benefit theory. I would affirm the judgment of the district court.

. Based on a lodestar of 1,279 hours at the rate of $100 per hour for senior counsel and $50 per hour for associates, appendix 139-40, see Lindy Bros. Builders, Inc. v. American Radiator & Standard Sanitary Corp., 540 F.2d 102 (3d Cir. 1976), appellee suggests that appellants may be asking for as much as $500,000. Appellee’s Brief at 5.


. See R. Aldisert, The Judicial Process 1-3 (1976); Aldisert, An American View of the Judicial Function, in Legal Institutions Today: English and American Approaches Compared 43 (Harry W. Jones, ed., 1977).


. In Usery v. Local Union No. 639, 543 F.2d 369 (D.C.Cir.1976), cert. denied, 429 U.S. 1123, 97 S.Ct. 1159, 51 L.Ed.2d 573 (1977), there was an adjudicated violation upon which the rerun election was predicated. See 543 F.2d at 384 n. 39. That, in tandem with the fact that the Usery action was brought against a local rather than the international union, distinguishes that case from this one. It does not, however, necessarily bring my view into line with the District of Columbia Circuit’s. While there might arguably be a sounder basis for equitable relief in the case of an adjudicated violation, Title IV, in my view, still would preclude a fee award.